Citation Nr: 1729139	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for an umbilical hernia status post corrective surgery.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which denied the benefits sought.

In December 2013, the Board remanded the case for further evidentiary development.  In March 2016, the Board again remanded the case for further evidentiary development to include a VA examination.  

The Veteran testified before a Veterans Law Judge (VLJ) at February 2011 Travel Board hearing; a transcript of which is associated with the record.  In April 2017, the Veteran was advised by the Board that the VLJ that he had testified before was no longer with the Board, and of his right to be heard before another VLJ.  The April 2017 notice further advised that if he did not respond within 30 days of the letter, that the Board will proceed accordingly.  Thirty days have passed since the date of the letter without response from the Veteran.  As such, the claim shall proceed without additional testimony.  


FINDING OF FACT

Throughout the appeal period, the Veteran's umbilical hernia status post corrective surgery has not manifested as small and not well supported by belt under ordinary conditions, or as healed or post operative wounds with weakening of the abdominal wall and indication for a supporting belt.  






CONCLUSION OF LAW

The criteria for a compensable rating for an umbilical hernia status post corrective surgery have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests to the full extent possible, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Legal Criteria

A. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

B. Rating Criteria

Section 4.114 of Title 38 of the Code of Federal Regulation contains the schedule of ratings of the digestive system, to include postoperative ventral hernia.  38 C.F.R. § 4.114, Diagnostic Code 7339. 

A noncompensable rating is assigned for wounds, postoperative, healed, no disability, belt not indicated.  Id. 

A 20 percent rating is assigned for small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  Id. 

A 40 percent rating is assigned for a large, not well supported by belt under ordinary conditions.  Id. 

A total schedular rating is assigned for massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Id. 

III.  Factual Background

In a July 2006 VA primary care note, the Veteran advised his medical care provider that he was seeking a VA claim for hernia repair.  Upon examination, he was found to have a "not significant" umbilical hernia with a prior surgical scar.  

In a September 2006 statement to the Social Security Administration (SSA), the Veteran claimed that the majority of his pain was within his abdominal and lower back areas.  His pain was moderate to severe.  Stomach pain would have its onset after: eating, lifting, bending, reaching, and twisting his body.  Standing for prolonged periods would generally cause pain.  His pain affected his short term memory and concertation in a manner that would "effectively [hinder] the organization process for any task."  This hindrance would then lead to additional movements and additional pain.  He claimed that on January 1, 2006 he stopped working due to the pain caused by his hernia.  From 1973 to 2004 he worked a "general labor[er]."  In that position he worked eight hours a day for five days a week doing yard work.  He claimed that he "never" worked very much and would earn $5.15 per day.  

In the September 2006 VA examination, the Veteran complained of sharp pain associated with eating and lifting objects that weighed over 10 pounds.  He advised the VA examiner that since his July 2001 surgery to repair his umbilical hernia he has not had a recurrence.  He denied experiencing any pain when he coughed.  The Veteran requested that his aunt attend the examination due to a recent "memory problem."  He reported that he has been unemployed since 2001.  He was unable to work as fatigue and weakness prevented him from pursuing his normal employment as a carpenter.  

Upon examination, the VA examiner did not find any abdominal masses, organomegaly, or tenderness.  The Veteran had a well-healed umbilical scar that measured 6.4 cm in length, and was 4 mm wide.  It was hyper-pigmented, non-adherent to the underlying skin, and was non-tender.  The Veteran did not have an umbilical hernia with straining or cough.  The Veteran was diagnosed with umbilical hernia with an unremarkable examination.  Additionally, the VA examiner found that the Veteran exhibited poor concentration and very poor recent memory.  

In an October 2006 statement, the Veteran reported that experienced daily pain that was sometimes sharp and "very severe."  His stomach would swell, with the right side being "puffier" than the left.  He experienced stomach pain after eating.  Since the surgery in 2001, his pain has progressed and was now "severe and daily."  He stopped working in the 1980s due to his pain symptoms.   

In an October 2006 SSA record, the Veteran's abdomen was found to be within normal limits.  In another SSA record from this month, a physical examination of the Veteran's abdomen found no bruits and normal bowel sounds.  His abdomen was non-tender and did not show organomegaly. 

In a November 2006 SSA psychiatric review, the Veteran complained that his alcohol and cocaine abuse, in addition to his depression, made him unemployable.  He was unable to recall the total number of years of employment since his discharge from service.  He reported that he had held several printing jobs and had worked as a laborer. 

In a December 2006 SSA psychiatric review, the Veteran reported that following service he worked at a printing press, in construction/carpentry, and as a general laborer until January 2006.  The clinician noted that the Veteran considered himself unemployable due to physical problems primarily associated with his HIV diagnosis in 1990.  However, this was further compounded by corrective surgery for a hernia in 2001.  The Veteran was found to be capable of performing routine acts of daily living.  

In an August 2007 VA urology note, the Veteran was found to have a surgical scar around the umbilicus.  The Veteran's abdomen was benign and without palpable masses, organomegaly, guarding, or rebound.  In a December 2007 VA primary care note, the Veteran's abdomen was found to be soft and non-tender.  The site of his umbilical hernia repair was intact, and his bowel sounds were normal.  

In a July 2009 VA annual examination, the Veteran's abdomen was noted as soft with normal bowel sounds and without tenderness, masses, and hepatosplenomegaly. 

In his September 2009 VA Form 9, the Veteran claimed that he believed he has experienced deterioration of muscular tissues since the 2001 corrective surgery.  He experienced symptoms of pain and swelling.  He ate small portions of food as he would develop a protrusion where the hernia mesh ended after eating.  He was unable to wear a belt due to the size of the area affected by his hernia disability and symptoms of tenderness.  He claimed that the ruptured incision from service "changed the feature" of his wound.  When he worked, he sometimes held his stomach with one hand while attempting to perform a task with the other.  

In September and October 2009 VA medical records, a review of systems showed that the Veteran's abdomen had no masses, hematemesis, and melena.  It was further noted as soft, non-tender, and without organomegaly. 

In a January 2010 VA medical note, the Veteran denied abdominal pain.  Examination of his abdomen found that it was soft, flat, non-tender, and with normal bowel sounds.  In an August 2010 VA primary care note, the Veteran's abdomen was noted as soft and without masses, organomegaly, or tenderness. 

At the February 2011 hearing, the Veteran testified that at time of the 2001 hernia repair surgery, everything was fine.  However, he now realized that his wound has reopened, or the muscle walls had weakened.  His hernia now felt like it did prior to corrective surgery.  He experienced sharp pain in his mid-section like "someone [was] stretching a chord."  He testified that this pain began in 2001.  He further testified that he has had a substantial change in symptoms since the September 2006 VA examination, and felt as if his hernia has recurred.

In the July 2011 VA examination, the Veteran complained of intermittent discomfort and a sharp pain that he described as an "electrical shooting," that originated from his umbilical hernia repair site.  This pain would radiate from the right mid-abdomen to the mid-right shoulder.  The pain lasted a few seconds, during which the Veteran had to stop whatever he was doing.  The Veteran reported that the pain could occur at any time, including when he was lying down or relaxing.  He noted that he has experienced these symptoms since his July 2001 hernia repair.

Upon physical examination, the Veteran's abdomen was found to be soft and spherical; without palpable tenderness, masses, or oganomegaly.  No muscle wall abnormality was observed.  His surgical scar was dry, well-healed, and had a mild keloid formation.  There was no skin breakdown.  The Veteran did not use a belt or truss for his hernia.  The VA examiner found that, despite the Veteran's subjective symptoms, there were no objective findings noted during the examination.  

In an August 2012 VA admission assessment for rehabilitation, the Veteran complained of chronic intermittent pain since 2002.  He described the pain as aching and stabbing, with an intensity of 10 out of 10 on the pain scale.  He additionally reported experiencing swelling in his lower abdomen, and having diarrhea. 

In a September 2012 VA internal medicine note, the Veteran was found to have a small bulge located at the 8:00 o'clock position to the right of his navel that sometimes caused pain.  The Veteran denied bowel problems.  In a November 2012 VA primary care note, the Veteran's abdomen was noted as soft, and without tenderness and masses.  

In a July 2013 VA primary care note, the Veteran's abdomen was noted as soft and without tenderness.  In a January 2014 VA immunology note, a review of systems showed no abdominal pain, or bowel changes.  His abdomen was soft and non-tender.  There was no hepatosplenomegaly, and his bowel sounds were normal.   

In a February 2014 VA primary care note, a review of systems showed, in part, that the Veteran denied abdominal pain, and that the remainder of his systems were unremarkable.  The Veteran's abdomen was noted as soft, and without tenderness or masses.  In an April 2014 VA history and physical note, the Veteran denied abdominal pain.  Upon physical examination, his abdomen was found to be soft, flat, non-tender, and with normal bowel sounds. 

In a June 2014 VA primary care note, a review of systems showed, in part, that the Veteran denied abdominal pain, and that the remainder of his systems were unremarkable.  The Veteran's abdomen was noted as soft and without tenderness.  

In a March 2015 VA primary care note, the Veteran denied abdominal pain, and a review of his systems was otherwise unremarkable.  The Veteran's abdomen was noted as soft, and without tenderness or masses.  In a March 2016 VA primary care note, a review of the Veteran's systems was unremarkable.  His abdomen was soft and he did not have any masses or tenderness. 

Per the Board's March 2016 remand, in April 2016 the Veteran was scheduled to have a VA examination to determine the current extent of his hernia disability.  The details of the examination request are included in the claims file.  However, the Veteran was noted to not "RSVP," and the examination was canceled.  The claims file indicates that multiple efforts were made by phone to contact the Veteran, but he was unable to be reached to schedule.  The Board is satisfied that VA made adequate efforts to afford the Veteran the examination, and the Veteran's representative conceded in the February 2017 written brief that the Veteran failed to report for the examination.  The representative requested a remand to afford the Veteran a new examination "if the VA can't grant off of the evidence of record," but in the view of the Board reasonable efforts have already been made in this regard, and the Board will proceed with a decision.

IV. Analysis

Upon consideration of the foregoing, the Board finds that the Veteran's symptomatology throughout the appeal period does not more nearly approximate the criteria for 20 percent as it does with a noncompensable rating.  As such, a compensable rating for umbilical hernia post status corrective surgery during the period on appeal is not warranted. 

In the September 2006 VA examination, the Veteran complained of sharp pain associated with eating and lifting objects, and noted that he did not experience a recurrent of hernia since the July 2001 corrective surgery.  The VA examiner did not find abnormal masses, organomegaly, tenderness, or hernia with straining or cough.  In July 2006, the Veteran's umbilical hernia was noted as "not significant" by the medical care provider.  In SSA records from September to December 2006, the Veteran reported symptoms of pain, and that these symptoms prevented him from various degrees from obtaining gainful employment.  However, medical records from this period found that the Veteran's abdomen was either within normal limits, unremarkable, non-tender, or without organomegaly.  

In October 2006, the Veteran complained of a daily worsening sharp and/or severe pain since his 2001 corrective surgery.  The right side of his stomach would swell and would become larger than the left.  In August 2007 the Veteran's abdomen was found to be benign and without palpable masses, organomegaly, guarding, or rebound.  The following December, his umbilical hernia repair was found to be intact.  In July 2009, his abdomen again was noted as soft and without tenderness and masses.  

In September 2009, the Veteran claimed that he had muscular deterioration since the 2001 corrective surgery.  He would develop a protrusion where the hernia mesh ended.  He could not wear a belt due to the size of the area affected by his hernia, as well as tenderness.  The same month and the next, his abdomen was found without masses and organomegaly, and was soft and non-tender.  In January 2010, the Veteran denied pain, and his abdomen was found to be soft, flat, and non-tender.  In August 2010, the Veteran's abdomen was noted similarly, but without masses or organomegaly.  

In January 2011, the VA examiner found the Veteran's abdomen to be soft, and spherical, without palpable tenderness, masses, organomegaly, or muscle wall abnormalities.  He opined that despite the Veteran's subjective symptoms, there were no objective findings during the examination.  February 2011, the Veteran testified that he realized that his wound had reopened, and that the muscle walls had weakened.  He felt substantial pain, and believed that his hernia had recurred. 

In August 2012, the Veteran complained of swelling in his lower abdomen, and chronic intermittent pain since 2002 and.  In September 2012, the Veteran was noted with a small bulge located to the right of his naval that was sometimes painful.  The following November, his abdomen was again noted as soft, and without tenderness and masses.  Notably, the record from November 2012 to generally showed that the Veteran denied pain, and his abdomen was found to be soft and/or unremarkable.  He additionally was not found to have tenderness, masses, or organomegaly.  

As shown above, the Veteran's symptoms throughout the appeal period more closely approximate to a noncompensable rating for umbilical hernia status post corrective surgery.  As show by the majority of the competent and credible medical evidence, the Veteran's umbilical hernia status post corrective surgery was a healed wound, with the VA examiners finding that his hernia was unremarkable or without objective findings.  Further there was no indication for need a belt to treat this disability.  As such, the Board finds that a noncompensable rating is warranted for the duration of the period on appeal.  

In order for the Veteran to meet the criteria for a 20 percent rating under Diagnostic Code 7339, his hernia must be shown to have either been small and not well supported by a belt under ordinary conditions, or a healed hernia or post-operative wounds with weakening of the abdominal wall and indication for a support belt.  The Board acknowledges that in September 2012 the Veteran was noted to have a small bulge that was not diagnosed at the time.  The Board remanded for a VA examination in March 2016 for a medical opinion to address whether this bulge was a small recurrent hernia.  Notably, the Veteran did not attend the scheduled VA examination to determine whether he had a small recurrent hernia, and neither he or his representative presented cause as to why.  Regardless, if the Board, giving the Veteran the benefit of the doubt, were to consider this bulge a small hernia, the medical records following this finding do not show that the Veteran wore a belt, or that there was weakening of the abdominal wall and an indication for a supportive belt.  Upon consideration of the competent and credible medical evidence, the Board finds that umbilical hernia status post corrective surgery has been shown throughout the appeal period to be healed, not need a belt, or to objectively demonstrate a disability.  As such, a higher compensable rating on the basis of this record is not warranted. 

The Board notes that the Veteran provided statements regarding symptoms of swelling and pain, in addition to lay opinions that his hernia recurred, his muscular tissues degenerated, and that he would develop protrusions related to his hernia mesh.  Although lay persons are competent to provide opinions on some medical issues, such as generally experiencing pain, the specific issues in this case (the severity or recurrence of an umbilical hernia status post corrective surgery) fall outside of the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Given the complexity of the medical question at issue in this matter the Veteran, who is not shown to have the necessary education, training, or experience, is not competent to opine as to etiology of his symptoms, or diagnose a recurrence of umbilical hernia.  The diagnosis/determination of the severity of a hernia is a matter of medical complexity, and, therefore, the Veteran's statements suggesting a diagnosis and/or etiology of symptoms in this matter do not constitute probative evidence.  Thus, to the extent that his lay statements assert the severity of the above noted symptoms, or an unsupported diagnosis of recurrent umbilical hernia, they are not competent evidence in support of his claim.  

In summation, a compensable rating for the Veteran's umbilical hernia status post corrective surgery during the period on appeal is not warranted, and the claim must be denied.

V. Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU (total disability rating for compensation based on individual unemployability) is part of an increased rating claim when such claim is raised by the record.  Throughout the period on appeal, the Veteran's umbilical hernia status post corrective surgery is rated as noncompensable, which does not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  Accordingly, a schedular TDIU may not be granted.

The Board has considered whether an extraschedular TDIU claim has been raised by the record and finds that it has not.  The Veteran does not assert, and the evidence does not show, that he is unable to work solely on account of his service-connected umbilical hernia status post corrective surgery.  The Veteran has stated that low back pain, HIV, substance abuse, and depression prevented him from working.  Further, the July 2011 VA examiner noted that the Veteran did not report that his hernia condition affected his activities of daily living.  Accordingly, the Board finds that a claim for TDIU is not raised by the record 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

Entitlement to a compensable rating for an umbilical hernia status post corrective surgery is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


